Deen, Presiding Judge.
The appellant, Hubert Musgrove, drove his van over approximately 61 red tip photenias planted by an adjoining property owner on some county property that separated Musgrove’s property from a lake. Musgrove pleaded guilty to charges of habitual violator and criminal damage to property, second degree, and he was sentenced to four years’ probation on each count, a $750 fine, $1,524 restitution, and a $5 monthly probation fee. Subsequently, Musgrove moved to withdraw his guilty plea with regard to the criminal damage to property charge, and this appeal follows the trial court’s denial of that motion.
The trial court’s ruling on a motion to withdraw a guilty plea filed after pronouncement of the sentence will not be disturbed on appeal absent an abuse of discretion. DeLapuente v. State, 182 Ga. App. 808 (357 SE2d 155) (1987). A review of the transcript of the hearing on the guilty plea shows that Musgrove knowingly and voluntarily entered that plea. He acknowledged his awareness of his options and the consequences of pleading guilty. He further indicated that he had not been coerced or offered anything in exchange for the plea. Musgrove’s claim on appeal that he chose to plead guilty only because the prosecutor had indicated during plea negotiations that he would recommend imprisonment, rather than probation, if the matter proceeded to trial and resulted in Musgrove’s conviction, provides no basis for requiring the withdrawal of his guilty plea. Cf. Skomer v. State, 183 Ga. App. 308 (358 SE2d 886) (1987). We also find no abuse of discretion in the trial court’s rejection of Musgrove’s claim that the guilty plea should be withdrawn so that he could litigate a defense that the red tip photenias legally belonged to the county and not the adjoining property owner who planted them.

Judgment affirmed.


Pope and Beasley, JJ., concur.